*105RESOLUCIÓN
Examinada la moción de reinstalación de Norma I. Villa-nueva Díaz, a la luz de la comparecencia del Colegio de Abogados, se accede a su petición y se ordena su reinstala-ción efectiva el 20 de agosto de 1999. Se le apercibe a la licenciada Villanueva que en el futuro deberá cumplir con su obligación de pagar regularmente su cuota colegial.

Notifíquese por la vía telefónica y por escrito, y publíquese.

Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo.
. (Fdo.) Carmen E. Cruz Rivera

Subsecretaría del Tribunal Supremo